IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

JOHN R. FISER, !NC., )
)
Plaintiff, )
)
v. ) Civil Action No. 3:18-cv-00482
SELECTIVE INSURANCE COMPANY )
OF SOUTH CAROLINA, ) Judge Travis R. McDonough
)
Defendant. ) Magistrate Judge H. Bruce Guyton
)
} JURY DEMANDED

 

PLAINTIFF’S FIRST AMENDED COMPLAINT

 

Plaintiff, John R. Fiser, inc, by and through legal counsel, pursuant to this
Honorable Court's Order of January 15, 2019 [Doc. 13], hereby for first amended
complaint against the Defendant, Selective Insurance Company of South Carolina,
states as follows:

THE PARTIES

1. Plaintiff John R. Fiser, Inc., (“Insured”) is a Tennessee corporation with its
principal place of business in Knox County, Tennessee.

2. Defendant Selective Insurance Company of South Carolina ("Selective") is
an insurance company authorized to do business in Tennessee. Pursuant to the Court
Order [Doc. 13], the Complaint [Doc. 1] is being amended herein. Selective is served
through counsel listed for service via ECF.

VENUE AND JURISDICTION

oF Venue and jurisdiction are appropriate in this Court in the United States
District Court of Tennessee at Knoxville, in that the events which comprise the cause of
action occurred in Blount County, Tennessee, which is in the Eastern District. Further,

Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 1of10 PagelD #: 240
Selective conducts business in the Eastern District, including the selling of the
insurance policy at issue which insured the Insured’s building, described below, which is
located in Blount County, Tennessee.

FACTUAL ALLEGATIONS

4. The Insured owns commercial rea! property located at 3260 North Bend
Circle, Northpark Boulevard, Building 4, Alcoa, Blount County, Tennessee (the “Subject
Property’).

oo In late 2016, the Insured noticed cracks forming in the center of the end
wall and foundation of the Subject Property.

6. The Insured hired GEOServices to investigate the underlying reason for
the cracks forming in the walls and foundation of the Subject Property. GEOServices
conducted a limited geotechnical exploration at the Subject Property and in its report to
the Insured dated November 14, 2016, opined that results from the initial limited
geotechnical exploration at Building 4 within a reasonable degree of engineering
certainty indicated that subsidence due to sinkhole activity was the most likely cause of
the observed distress at Building 4. A true and accurate copy of the November 14, 2016
GEOServices report is attached hereto as Exhibit “A” and incorporated herein by
reference.

7. The Insured maintained a Building and Business Personal Property
insurance policy with effective dates of December 31, 2015 to December 31, 2016 with
a policy limit of $84,092,826 (the “Policy” or the “Insurance Policy”) with Selective. A
true and accurate copy of the Policy is attached hereto as Exhibit “B” and incorporated

herein by reference.

2
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 2o0f10 PagelD #: 241
8. On or around December 16, 2016, the Insured submitted a claim under
the Policy (the “Claim”) with Selective based on the report of GEOServices attached
previously as Exhibit A.

9. Selective denied Insured’s Claim.

10. In denying the Claim, Selective took (and continues to take the position)
the position that the loss to the Subject Property was not caused by sinkhole
activity/collapse, but rather from consolidation of fill soil over time. Specifically,
Selective stated the Loss:

(W]as caused by differential foundation movement resulting from long-

term consolidation of fill soil, which may have been exacerbated by

shrink/swell clays. There has been additional evidence of prior repairs to

the building and soil surrounding the building. This includes previously

repaired cracks in the block walls of the building, concrete buried next to

the building, and review of street side photos (Google Maps) dating back

to 2012 which show displacement of the concrete blocks.

The information received and reviewed indicates a long term issue at the

described location. Further, no documentation has been received which

confirms sinkhole collapse has occurred at this property. Based on this

and our prior communications, we must reiterate our previous

communications that there is unfortunately, no coverage afforded for this

for this loss and we must respectfully deny your claim. We regret a more

favorable decision could not have been reached.

11. The Insured asserts that Selective, without good cause or engineering
findings, has denied the Claim.

12. The Insured’s geological information and findings from GEOServices
clearly identifies that the loss in question was caused by a covered event, a Sinkhole
Collapse.

13. The Insured further submitted to Selective three (3) separate reports and

findings of GEOServices, including the following: (a) “Report of Limited Geotechnical

Exploration, Northpark Boulevard Buildings 4, 5, and 10 Distress Evaluation”, dated

3
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 30f10 PagelD #: 242
November 14, 2016; ({(b) “Addendum No, 2”, dated December 20, 2017; and (c)
“Addendum No. 3” dated January 9, 2018. True and accurate copies of these additional
reports from GEOServices are attached hereto as Collective Exhibit “C” and
incorporated herein by reference.

14. From the first investigation and report of November 14, 2016 and going
forward, GEOServices has consistently opined that results from the initial limited
geotechnical exploration at the Subject Property within a reasonable degree of
engineering certainty indicated that subsidence due to sinkhole activity was the most
likely cause of the observed distress at the Subject Property.

15. Pursuant to the DEFINITIONS section under Selective’s COMMERCIAL
OUTPUT PROGRAM PROPERTY COVERAGE PART (CO-1000 10/02), the denial,
based on the evidence presented, is improper. Under the DEFINITIONS, it is provided
that:

29. “Sinkhole collapse” means the sudden settlement or
collapse of earth supporting the covered property into
subterranean voids created by the action of water on a
limestone or similar rock formation. It does not include the —
value of the land or the cost of filling sinkholes.

16. | Coverage of the Insured’s claim is afforded under the Policy for “Sinkhole
Collapse”. As per GEOServices, this is the exact event that has caused the loss at the
Subject Property.

17. Selective hired Rimkus to investigae the Claim and underlying cause of

the foundation’s movement. Not surprisingly, Rimkus’ report did not agree with

GEOServices.

4
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 4of10 PagelD #: 243
18. Addendum No. 3, pages 4 and 5, by GEOServices sets forth additional
findings disputing Rimkus's findings and again concluding as set forth in Exhibit C that
the damages and loss at Building No. 4 were due to sinkhole activity.

19. Contrary to December 2017 Rimkus report (obtained by Selective)
implying the Subject Property was not constructed within a closed contour depression,
GEOServices clearly found that per the United States Geological Survey (USGS)
Geologic Map of the Maryville Quadrangle (Cattermole, 1962) that Building 4 was
constructed within a mapped closed contour depression, which in turn creates an
elevated risk of sinkhole formation.

20.  Selective’s denial seeks fo ignore or minimize, without any applicable
basis, the reports and proper findings submitted by GEOServices as to the Sinkhole
Collapse at the Subject Property.

21. The losses incurred by the Insured should be covered under the Policy.
Tenn. Code Ann. § 56-7-105.

22. The Insured has incurred damages to the Subject Property in an amount
no less than $90,691.75 based on a cost to repair. In addition, Insured seeks additional
costs to return the Subject Property to the condition it was in at the date of loss of
December 16, 2016, including without limitation:

(i) Repair/Replace masonry end wall. This will probably require the

replacement of this wall;

{ii} Repair asphalt where borings were taken/settlement occurred at grade

level man door;

(iii) | The landscaping repaired/replaced where the foundations were repaired

and it was removed:

(iv) | Re-caulk control joints in masonry walls; and,

(v) Replace office/bathrooms that had to be removed to repair the
sinkhole/building foundations.

5
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 5of10 PagelD #: 244
23. | The Insured has and continues to suffer loss of rent due to the refusal of
Selective to pay the Claim. The loss of rents for the period of time from January 1, 2017
through August 31, 2018 which totals 20 months at $1,983.13 per month, is $39,662.60,
which amount will, as stated, increase in the amount of $1,983.13 monthly.

24. Further, based on demand by Selective, the Insured paid half of the
Rimkus bill in the amount of $2,500.00 while reserving its rights to contest its findings
and seeking reimbursement for this amount herein.

COUNT I: BREACH OF INSURANCE CONTRACT

25. ‘Insured re-avers allegations contained in Paragraphs 1 through 24 of this
Complaint and incorporates them herein by reference.

26. Insured and Selective entered into a contract of insurance.

27. Selective breached the insurance contract by refusing to accept Insured’s
Claims and pay its losses properly due under the Insurance Policy and Insured has
suffered damages.

28. Based on the Selective’s breach of the insurance Policy, Insured is
entitled to the recovery of all damages proven for such breach, including cost of repairs,
and loss rents.

COUNT Il: BAD FAITH REFUSAL TO PAY
29. Insured reavers its allegations contained in Paragraphs 4-28 of the
Complaint and incorporates them herein by reference.

30. Foltowing the discovery of the sinkhole at the Property, Insured demanded
a payment from Selective under the Insurance Policy.

31. Selective refused to make adequate payment to Insured as was required

under the Insurance Policy.

6
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 6of10 PagelD #: 245
32. Selective’s refusal to make adequate payment to Insured was made
without a reasonable basis in fact or law.

33. Selective’s refusal to make adequate payment to Insured was made in
bad faith and for the purpose of denying the benefits of the Insurance Policy to Insured.

34. Selective owed Insureds the following duties, among others: (a) a duty to
honor the insurance contract for the entire policy duration; {b) a duty to conduct a
prompt, reasonable and diligent investigation of the facts of the case to determine the
validity of the claims made by Insured against Selective; {c) a duty to evaluate the
Insured’s claims fairly; (d) a duty to attempt in good faith to effectuate a prompt, fair and
equitable settlement of a claim where liability is reasonably clear, (e) a duty to act
promptly and reasonably in settling the claim; (f) a duty not to reject a reasonable and
fair offer of settlement; (g) a duty not to put its insured through unnecessary litigation;
(h) a duty not to put its insured's assets at risk; (i) a duty to refrain from actions that
would injure Insured’s ability to obtain the benefits of the insurance contract; and (j) a
duty of good faith and fair dealing.

35, Selective breached the Insurance Policy and its duties owed to Insured.

36. Insured gave Selective sixty (60) days’ notice pursuant to Tenn. Code
Ann. § 56-7-105 that it intended to claim bad faith refusal to pay on Selective’s part.

37. Selective's actions herein constitute bad faith insurance practices under
Tennessee law codified at Tenn. Code Ann. § 56-7-105 et seq.

38. Pursuant to the above referenced statute, Insured seeks a sum not
exceeding twenty-five percent (25%) on the liability for the loss from Selective due to its
bad faith insurance practices plus attorney's fees Insured incurred in bringing this action

against Selective.

7
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 7of10 PagelD #: 246
WHEREFORE, premises considered, Plaintiff, John R. Fiser, Inc. prays that it be
accorded the following relief:

1. That process is served on the Defendant, Selective Insurance Company of
America and it be required to answer the Complaint;

2. That the Court enter a judgment against Selective in favor of Insured for
damages to the Subject Property caused by Selective’s breach of contract and
incidental and consequential damages in an amount to be proven at trial but in any
event, no less than $95,000.00 plus loss of rents at $1,983.13 per month as well as
expenses paid for reports and assessments;

3. That the Court award an additional twenty-five percent (25%) of the
liability award to Insured as damages and award attorney's fees and discretionary costs
in bringing this action against Selective due to the bad faith refusal to pay Selective
pursuant to Tenn. Code Ann. § 56-7-105 et seq. ;

4. That all costs of this action be taxed against the Selective;

5. That this cause be tried by a jury; and

5. That Insured have such other, further and general relief to which it may be
entitled.

Respectfully submitted this the 16" day of January, 2019.

BERNSTEIN, ST MCADAMS LLP

, Yok.

W.ZYLER CHASTAIN (BPR #016029)
116 Agnes Road

Knoxville, Tennessee 37919

(865) 546-8030

 

Counsel for Plaintiff, John R. Fiser, inc.

Case 3:18-cv-00482-TRM-HBG Document if Filed 01/16/19 Page 8of10 PagelD #: 247
CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 16" day of January, 2019, the

foregoing was served via the Court's electronic filing system to the following counsel of
record:

Michael J. Vetter, Sr. Esq.

Spicer Rudstrom, PLLC

Bank of America Plaza

414 Union Street

Suite 1700

Nashville, Tennessee 37219-1823

BERNSTEIN, ST. McADAMS LLP

Lh

W. TYLER CHASTAIN (BPR # 016029)

9
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 9of10 PagelD #: 248
EXHIBIT LIST

A: GEO SERVICES REPORT

B: COPY OF INSURANCE POLICY

C: (a) “Report of Limited Geotechnical Exploration, Northpark Boulevard Buildings
4, 5, and 10 Distress Evaluation’, dated November 14, 2016; (b) “Addendum No, 2”,
dated December 20, 2017; and (c) “Addendum No. 3” dated January 9, 2018.

10
Case 3:18-cv-00482-TRM-HBG Document 14 Filed 01/16/19 Page 10 0f10 PagelD #: 249
